Title: To James Madison from John Tayloe, 22 January 1812 (Abstract)
From: Tayloe, John
To: Madison, James


22 January 1812. “From the existing state of affairs, & beleiving War to be unavoidable, I beg leave to tender you my services—in any way you may think I can be, most serviceable to my Country.… I should be honored by an appointment near your person (for no doubt such you will make) as an aid de Camp—& military Secretary.” Believes he could be useful in this capacity. Is not seeking “pay or emoluments”; he wants neither, provided he could “obtain Rank.” “My Views are honorable … I shall have the satisfaction of knowing—I have done my duty, as a Citizen warmly & enthusiastically attached to his Government.”
